0 CO NY WB WN BR |] NNO ee

— ee
oO eS ©

14
15
16
17
18
19
20
Zt
22

24
25
26

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, Case No. 2:15-cr-00016-APG-PAL
Plaintiff, ORDER
V.
COREY ROWE,

Defendant.

 

 

 

On June 6, 2019, I conducted a hearing for on the Government’s request that I revoke
defendant Corey Rowe’s supervised release. During the hearing, Mr. Rowe stipulated to
violations #2, #4, #5 listed in the petition and violations #1 and #2 in the addendum. Good
cause exists to modify the terms of Mr. Rowe’s supervised release.

IT IS HEREBY ORDERED that Mr. Rowe’s supervised release conditions are modified

to include the following:

1. Residential Reentry Center — You must reside in a residential reentry center for a
term of up to 120 days. You must follow the rules and regulations of the center.
Subsistence is waived.

2. Substance Abuse Treatment — You must participate in an outpatient substance
abuse treatment program and follow the rules and regulations of that program. The
probation officer will supervise your participation in the program (provider,
location, modality, duration, intensity, etc.).

3. No Alcohol — You must not use or possess alcohol.
4. Drug Testing — You must submit to substance abuse testing to determine if you

have used a prohibited substance. Testing shall not exceed 104 tests per year. You
must not attempt to obstruct or tamper with the testing methods.

 
 

 

5. Contact Prohibition — You will have limited contact with Nehne Joseph except for
the purposes of visiting your child. You are prohibited from being at Ms. Joseph’s
residence unless approved by the U.S. Probation Office.

6. Full Time Employment — You must obtain employment within six months.

7. No Gang Affiliation — You must not communicate, or otherwise interact, with any
known gang member of the Rollin 60’s Crip gang, without first obtaining the
permission of the probation officer.

All previous conditions and terms of supervised release will remain in place.
IT IS FURTHER ORDERED that Mr. Rowe will remain in custody of the U.S. Marshal
Service pending his placement at the residential reentry center. This hearing will reconvene on

December 9, 2019 at 9:30 a.m.

7
DATED this 6th day of June, 2019. (Le _

{
‘
Nt

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

 
